          Case 5:20-cr-00237-JWH Document 12 Filed 11/10/20 Page 1 of 26 Page ID #:68
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)          ‫ ܆‬Original    ‫ ܆‬Duplicate Original


           LODGED
    CLERK, U.S. DISTRICT COURT
                                     UNITED STATES DISTRICT COURT
    11/09/2020                                           for the
 CENTRAL DISTRICT OF CALIFORNIA
               AP
  BY: ____________BB______ DEPUTY            Central District of California

 United States of America

                      v.

 Saeed Najah Ghazi,
 Khalid Jarrah,                                                     Case No. 5:20-mj-00594
 Victor Thomas Diaz III, and
 Patrick Lee Sousa,

                      Defendants


                                     CRIMINAL COMPLAINT BY TELEPHONE
                                    OR OTHER RELIABLE ELECTRONIC MEANS

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

Beginning not later than on or about October 3, 2019, and continuing through the present, in the counties of

Riverside and Los Angeles in the Central District of California, the defendants violated:

            Code Section                                           Offense Description

            18 U.S.C. § 371                                        Conspiracy

         This criminal complaint is based on these facts:

           Please see attached affidavit.

         _ Continued on the attached sheet.
                                                                  /s/ signed pursuant to Fed. R. Crim. P. 4.1
                                                                                  Complainant’s signature

                                                                                N.T. Elias, Special Agent
                                                                                   Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date:          November 9, 2020
                                                                                      Judge’s signature

 City and state: Riverside, California                               Hon. Kenly Kiya Kato, U.S. Magistrate Judge
                                                                                   Printed name and title
Case 5:20-cr-00237-JWH Document 12 Filed 11/10/20 Page 2 of 26 Page ID #:69



                                AFFIDAVIT
I, N.T. Elias, being duly sworn, declare and state as follows:

                       I. PURPOSE OF AFFIDAVIT
     1.    This affidavit is made in support of a criminal

complaint against and arrest warrants for SAEED NAJAH GHAZI

(“GHAZI”), KHALID JARRAH (“JARRAH”), VICTOR THOMAS DIAZ III

(“DIAZ”), and PATRICK LEE SOUSA (“SOUSA”), for a violation of
18 U.S.C. § 371 (Conspiracy to Engage in the Business of

Manufacturing Firearms and the Business of Dealing Firearms in

violation of 18 U.S.C. § 922(a)).

     2.    The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from other agents and witnesses.          This

affidavit is intended to show merely that there is sufficient

probable cause for the requested warrants and does not purport

to set forth all of my knowledge of or investigation into this

matter.   Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only, and all dates and times

are approximate.

                       II. BACKGROUND OF AFFIANT
     3.    I am a Special Agent with the Federal Bureau of

Investigation (“FBI”) and have been so employed since 2005.

Prior to being employed with the FBI, I was employed from July

of 1998 through January of 2005 with the Washington State

Patrol, first as a Trooper and then as a Detective.          With the

FBI, I have worked investigations involving organized crime,



                                    1
Case 5:20-cr-00237-JWH Document 12 Filed 11/10/20 Page 3 of 26 Page ID #:70



kidnapping, fugitives, bank robbery, drug trafficking,

extortion, fraud, and terrorism.        My current assignment with the

FBI is in the Los Angeles Field Office, Riverside Resident

Agency, assigned to the Joint Terrorism Task Force (“JTTF”).

Since November of 2009, I have been assigned to investigate

international terrorism.     I have received specialized training

in terrorism and weapons of mass destruction and have

participated in the investigation and prosecution of individuals

who have been charged with violent crimes and terrorism.

                   III. SUMMARY OF PROBABLE CAUSE
     4.    As detailed below, between at least October 2019 and

the present, GHAZI, JARRAH, DIAZ, and SOUSA (collectively, the
“co-conspirators”), as well as other associates, have run an

illegal firearms business without the required licenses.           GHAZI
obtains firearms parts from various sellers in the United States

and then unlawfully exports firearm parts to Lebanon without the

required export licenses.      GHAZI, JARRAH, and DIAZ also use

firearm parts to manufacture firearms that they provide to SOUSA

and others to sell to customers in Riverside.         GHAZI, JARRAH,

DIAZ, and SOUSA have not obtained licenses to export firearm
parts overseas or to manufacture or deal firearms in the United

States.

                   IV. STATEMENT OF PROBABLE CAUSE

     A.    Background on the Co-Conspirators and Statutes
           1.    The Co-Conspirators

     5.    According to Homeland Security Investigations (“HSI”)

records, GHAZI was born in Lebanon in 1988 and immigrated to the

                                    2
Case 5:20-cr-00237-JWH Document 12 Filed 11/10/20 Page 4 of 26 Page ID #:71



United States in 2008.     According to California Department of

Motor Vehicles (“DMV”) records, GHAZI previously resided in

Inglewood and now resides in Riverside, California.          GHAZI has
no criminal history and is currently a member of the Inactive

Ready Reserves with the United States Army.

        6.   According to Customs and Border Protection (“CBP”)

records, JARRAH is a 31-year-old citizen of Lebanon who arrived
at Los Angeles International Airport (“LAX”) on October 16,

2020.    During a border inspection, JARRAH told a CBP officer

that he was in the United States to visit GHAZI and identified

GHAZI’s brother’s residence in Inglewood as the address where he
would be staying while in the United States.         In fact, however,

as detailed below, since his arrival JARRAH has resided with

GHAZI at the business complex in Riverside where they conduct
the illegal firearms business.

        7.   According to law enforcement databases and California

Department of Motor Vehicles (“DMV”) records, DIAZ is a 32-year-
old United States citizen and resident of Riverside, California.

DIAZ is currently wanted on a felony warrant in San Bernardino
County California for assault with a deadly weapon and also has

two outstanding misdemeanor warrants for driving under the

influence of drugs and possession of a controlled substance.

        8.   According to law enforcement databases and DMV

records, SOUSA is a 40-year-old United States citizen and
resident of Riverside, California.       SOUSA has sustained felony

convictions for second degree robbery involving a firearm and

robbery.


                                    3
Case 5:20-cr-00237-JWH Document 12 Filed 11/10/20 Page 5 of 26 Page ID #:72



           2.    The Applicable Statutes
     9.    Title 18, United States Code, Section 922(a) provides,

in relevant part:    “It shall be unlawful . . . for any person .

. . except a licensed importer, licensed manufacturer, or

licensed dealer, to engage in the business of importing,

manufacturing, or dealing in firearms, or in the course of such

business to ship, transport, or receive any firearm in

interstate or foreign commerce.”

     10.   A “manufacturer” is defined as “any person engaged in

the business of manufacturing firearms or ammunition for

purposes of sale or distribution.”       18 U.S.C. § 921(a)(10).

     11.   A “dealer” is defined as “(A) any person engaged in

the business of selling firearms at wholesale or retail, (B) any

person engaged in the business of repairing firearms or of

making or fitting special barrels, stocks, or trigger mechanisms

to firearms, or (C) any person who is a pawnbroker.”          18 U.S.C.

§ 921(a)(11).

     12.   A “firearm” is defined as “(A) any weapon (including a

starter gun) which will or is designed to or may readily be

converted to expel a projectile by the action of an explosive;

(B) the frame or receiver of any such weapon; (C) any firearm

muffler or firearm silencer; or (D) any destructive device.

Such term does not include an antique firearm.”         18 U.S.C.

§ 921(a)(3).

     13.   “Engaged in the business” is defined, as applied to a

manufacturer of firearms, as “a person who devotes time,

attention, and labor to manufacturing firearms as a regular


                                    4
Case 5:20-cr-00237-JWH Document 12 Filed 11/10/20 Page 6 of 26 Page ID #:73



course of trade or business with the principal objective of

livelihood and profit through the sale or distribution of the

firearms manufactured.”     18 U.S.C. § 921(a)(21)(A).

     14.   “Engaged in the business” is defined, as applied to a

dealer in firearms defined in section 921(a)(11)(A), as “a

person who devotes time, attention, and labor to dealing in

firearms as a regular course of trade or business with the

principal objective of livelihood and profit through the

repetitive purchase and resale of firearms, but such term shall

not include a person who makes occasional sales, exchanges, or

purchases of firearms for the enhancement of a personal

collection or for a hobby, or who sells all or part of his

personal collection of firearms.”        18 U.S.C. § 921(a)(21)(B).

     15.   “Engaged in the business” is defined, as applied to a

dealer in firearms defined in section 921(a)(11)(B), as “a

person who devotes time, attention, and labor to engaging in

such activity as a regular course of trade or business with the

principal objective of livelihood and profit, but such term

shall not include a person who makes occasional repairs of

firearms, or who occasionally fits special barrels, stocks, or

trigger mechanisms to firearms.”        18 U.S.C. § 921(a)(21)(D).

     B.    November 2019: GHAZI Attempted to Ship Export-
           Controlled Firearm Parts to Lebanon without the
           Required License
     16.   According to Department of Homeland Security records,

on November 11, 2019, a DHL International 1 shipment facility in


     1 DHL International is a German-based international express
parcel shipping service.

                                    5
Case 5:20-cr-00237-JWH Document 12 Filed 11/10/20 Page 7 of 26 Page ID #:74



Ontario, California, received a package with a listed

destination address of “Najah Ghazi” in Chtaura, Lebanon, and a

listed sender of “Lana Autosales,” “Saeed Ghazi,” at an address

in Inglewood, California (the “Inglewood Property”), with
telephone number, XXX-XXX-3396 (the “3396 Number”).          The

Shipper’s Export Declaration submitted to DHL along with the

package listed the contents as “wheeled toys, dolls, other toys,

scale models, etc” with a value of $28.

     17.     HSI special agents conducted an outbound inspection of

the package and found inside 14 lower receivers sold by a U.S.-

based company that manufactures and sells firearm components and

firearm manufacturing kits (“Supplier #1”), as well as 20 pistol

magazines.    According to the Bureau of Alcohol, Tobacco,

Firearms, and Explosives (“ATF”) website, a lower receiver is

the “part of a firearm which provides housing for the hammer,

bolt or breechblock, and firing mechanism, and which is usually

threaded at its forward portion to receive the barrel.”

     18.     According to California Secretary of State records,

“Lana AutoSales LLC” filed Articles of Organization on April 15,

2019 and listed its address as the Inglewood Property.             The

Articles of Organization list the type of business as “auto

sales,” and list GHAZI as the manager.        GHAZI is the sole
individual identified in the Articles of Organization.

     19.     According to T-Mobile records, as of August 10, 2020,

the 3396 Number is subscribed to a woman identified as GHAZI’s
sister-in-law, at the Inglewood Property.




                                    6
Case 5:20-cr-00237-JWH Document 12 Filed 11/10/20 Page 8 of 26 Page ID #:75



     20.    According to Wells Fargo Bank (“Wells Fargo”)

records, GHAZI owns or controls three Wells Fargo bank accounts:
(1) a business checking account with an account number ending in

9704, registered to Saeed Ghazi, Doing Business As (“DBA”) Lana

Autosales; (2) A savings account with an account number ending

in 8457, registered to Saeed Ghazi; and (3) a checking account

with an account number ending in 1577, jointly registered to

GHAZI and a woman, S.D., who according to information provided

by HSI special agents is GHAZI’s mother.        The mailing address
for all three accounts is the Inglewood Property.

     21.   Wells Fargo records show that GHAZI made the following
purchases from the account ending in 9704 in the five weeks

leading up to his attempted export of firearms parts to Lebanon

on November 11, 2019:

              DATE             RETAIL               AMOUNT
           10/3/2019       “Supplier #2”           $330.00
           10/15/2019      “Supplier #3”           $799.99
           10/15/2019      “Supplier #4”            $85.00
           10/18/2019      “Supplier #3”          $2,815.36
           10/22/2019      “Supplier #3”          $1,177.96
           10/30/2019      “Supplier #5”           $230.59
           11/4/2019       “Supplier #3”           $792.30
           11/6/2019       “Supplier #2”           $918.00
           11/8/2019       “Supplier #3”          $1,206.99
           11/12/2019      “Supplier #2”           $576.50


     22.   According to basic Internet research, Supplier #2,

Supplier #3, Supplier #4, and Supplier #5 are retailers located

throughout the United States that sell firearms and firearm

parts, including over the Internet.



                                    7
Case 5:20-cr-00237-JWH Document 12 Filed 11/10/20 Page 9 of 26 Page ID #:76



        23.     According to records obtained from Supplier #2,

Supplier #3, and Supplier #5, GHAZI purchased numerous firearm-
parts, such as pistol frames, slides, and barrels, as well as

firearm magazines, from each of those companies between October

10, 2019 and November 6, 2019 and listed the Inglewood Property

as the shipping address.

        24.     According to HSI records, on December 30, 2019, HSI

special agents visited the Inglewood Property and knocked on the

door.       A man later identified as GHAZI’s brother, A.G., answered

the door. 2      A.G. initially denied knowing GHAZI.    Agents then

showed A.G. a picture of GHAZI, and A.G. said he did not know
him.        Agents then said that A.G. looked like he could be the

person in the picture, at which point A.G. said the person in

the picture was his brother, GHAZI, and that GHAZI lived in
Riverside.

        25.     According to HSI records, on February 24, 2020, HSI

special agents visited a commercial building on Magnolia Avenue

in Riverside, California (the “Magnolia Property”), where Lana

AutoSales’ public Facebook page listed one of the business

suites as its address.        Agents contacted GHAZI and GHAZI agreed
to participate in a voluntary interview.        HSI special agents

asked GHAZI about the package seized in November 2019.           GHAZI
said he had received a notice from United States Customs and

Border Protection (“CBP”) regarding the seizure, and that he

intended to petition CBP to return the contents because he had


        2
       According to DMV records, Ahmad’s listed residence is the
Inglewood Property.

                                      8
Case 5:20-cr-00237-JWH Document 12 Filed 11/10/20 Page 10 of 26 Page ID #:77



paid a lot of money for them.       GHAZI said that he believed that
lower receivers, like the ones in the package, were not

considered firearms and were not subject to export controls.

GHAZI said he had removed the springs out of the magazines

before shipping them in order to render them inoperable.           GHAZI
said he intended to ship the package to his father in Lebanon.

When the special agents asked GHAZI when he had last traveled to

Lebanon, GHAZI said he could not remember.         Agents informed

GHAZI that records showed he had traveled to Lebanon a couple of

days after the package was sent in November 2019.          GHAZI
responded that he had not traveled to Lebanon recently and then

requested to speak to an attorney.

        26.   According to travel records, GHAZI flew from Los
Angeles to Lebanon on November 13, 2019 – two days after he

attempted to export firearm parts to Lebanon – and returned to

LAX on November 19, 2019.      Wells Fargo records show that GHAZI
made a purchase from United Airlines on November 5, 2019 (likely

the airline ticket to Lebanon), and made a purchase at the

“Beirut Duty Free D Airport Lbn” on November 18, 2019, which I

believe to be at the airport in Lebanon.         Furthermore, Instagram

records show that GHAZI’s Instagram account was accessed from an
Internet Protocol (“IP”) address in Lebanon on November 18,

2019.

        27.   According to HSI records, in December 2019, an HSI

Forensics Laboratory examined the contents of the parcel for

fingerprints.     Fingerprint analysis revealed a positive match

inside the parcel for an associate of GHAZI’s, M.M.

                                     9
Case 5:20-cr-00237-JWH Document 12 Filed 11/10/20 Page 11 of 26 Page ID #:78



     28.   According to HSI records, on May 2, 2020, M.M. entered

the United States from Mexico.       During a border inspection, M.M.

reported his address as an address in Inglewood that is the

downstairs unit of a multi-unit building, directly beneath the

Inglewood Property.     CBP officers obtained M.M.’s cell phone
number, XXX-XXX-6043.

     29.   According to T-Mobile records, between February 28,

2019 and April 7, 2020, GHAZI and M.M.’s cell phone numbers
exchanged 119 text messages and 17 phone calls, including

numerous text messages on November 8 and 15, 2019, around the

time when GHAZI attempted to export to Lebanon the package of
firearms parts containing M.M.’s fingerprints.

     30.   According to Wells Fargo records, on November 8, 2019,

GHAZI sent M.M. $150 via Zelle, an electronic funds transfer

service.   According to Zelle records, GHAZI also sent payments

to an account in the name of C.M., who shares the same last name

as M.M., in February, April, August, and September 2020.           Based

on my review of the Wells Fargo records and Zelle records, I

believe that the account that Zelle records identify by the name

C.M. is the same account that Wells Fargo records identify by

the name M.M. and that the payments reflected in Zelle records

to C.M. are payments from GHAZI to M.M. for M.M.’s assistance in

firearms trafficking activity.

     C.    August-September 2020: Surveillance Video Showed the
           Co-Conspirators Discussing Manufacturing and Dealing
           Firearms at the Magnolia Property
     31.   The Magnolia Property contains several office suites

that are connected by a shared public hallway and use a shared


                                    10
Case 5:20-cr-00237-JWH Document 12 Filed 11/10/20 Page 12 of 26 Page ID #:79



conference room.       GHAZI uses multiple office suites at the
property.      One of the tenants at the Magnolia Property maintains

a surveillance system outside of the tenant’s suite, which

records the entry to the tenant’s suite in the public common

area.       Beginning in August 2020, that tenant voluntarily

provided the FBI recordings from the video camera surveillance

system. 3     Several of those recordings show GHAZI and other co-
conspirators discussing and engaging in activities related to

obtaining, manufacturing, and selling firearms and firearm
parts, including the following, specifically:

               a.   On August 27, 2020, the camera recorded GHAZI in
the hallway making various statements to an associate about

GHAZI’s ability to obtain and sell firearms, including: (1) “I
have the rifle one;” (2) “I have more coming;” (3) “Like Maybe

two weeks;” (4) “I can get the smaller ones and the bigger

ones;” (5) “Wait ‘til we get them;” and (6) “I can get as much

Glocks as you want.”

               b.   The night of September 2, 2020, the camera

recorded SOUSA, DIAZ, and a third associate at the Magnolia

Property.      The third associate described to SOUSA how he placed
his firearm in an overhead area, “I was like . . . put my gun in

there.”      Later, the camera showed DIAZ emerge from the area of



        3




                                    11
Case 5:20-cr-00237-JWH Document 12 Filed 11/10/20 Page 13 of 26 Page ID #:80



GHAZI’s office suites and hand the third associate a cellular
phone.

              c.   On September 7, 2020, the camera recorded DIAZ

carrying a ladder from the shared conference room toward GHAZI’s
office suites and later returning the ladder to the conference

room.

              d.   On September 8, 2020, the camera recorded GHAZI
entering the conference room with another associate who was

carrying an orange power cord and an unidentifiable item in his

hand that appears to be a tool.       A separate video on the same

date showed DIAZ carrying a ladder back to the conference room

from the vicinity of GHAZI’s office suites.

              e.   On September 14, 2020, the camera recorded GHAZI
discussing his firearms business with the property manager at

the Magnolia Property.      GHAZI discussed, using coded language,
his efforts to obtain more office space to continue his firearms

business and said that he was aware that others knew he was

trafficking firearms and wanted to obtain a different office

space to conceal his activities.

              f.   On October 11, 2020, the camera recorded GHAZI
exiting the conference room at the Magnolia Property carrying a

corded power tool consistent with the size and shape of a hand-

held grinder tool.

        32.   On September 9, 2020, GHAZI submitted an application
for a Federal Firearms License (“FFL”).        On his application,

GHAZI identified his business as “GLOCK 80 LLC”.          GHAZI listed
himself as the “responsible person,” listed one of his office


                                    12
Case 5:20-cr-00237-JWH Document 12 Filed 11/10/20 Page 14 of 26 Page ID #:81



suites at the Magnolia Property as the business address, and

listed the Inglewood Property as his current residence and

billing address.     According to the website for Glock 80 LLC,

www.glock80.com, the website advertises pistol kits from

Supplier #1 and states that customers can purchase a “buy,

build, shoot kit,” which can be assembled in “10 minutes.”            The

website states that by purchasing kits from Glock 80 LLC,

customers can obtain firearms with “no background check, no wait

time, no trace.” 4   As of November 4, 2020, ATF records show that

GHAZI’s application has not been granted and GHAZI has not
obtained an FFL.

     D.    September-October 2020: Co-Conspirators Described
           Illegal Firearms Business and Sold Firearms to FBI
           Confidential Human Sources
           1.    September 5 through October 6, 2020: CHS Met
                 GHAZI and Observed GHAZI and DIAZ Manufacturing
                 Firearms

     33.   On September 5, 2020, according to reporting from an

FBI Confidential Human Source (“CHS-1”), CHS-1 walked into one

of GHAZI’s office suites at the Magnolia Property and saw GHAZI. 5

GHAZI told CHS-1 that GHAZI’s main business is selling cars.



     4 Based on my training and experience, I know that certain
states, including California, require registration of firearm
purchases and waiting periods before a person can buy a firearm,
and this advertisement appears to be offering individuals a way
to circumvent those laws by purchasing a kit with firearm parts
rather than completed firearms.
     5 CHS-1 has been reporting to the FBI since approximately
2007. CHS-1 was previously convicted of drug trafficking and
sentenced to three-and-a-half years in federal prison. Due to
CHS-1’s work as a CHS, as of October 2020, CHS-1 has been paid
over $450,000 in payments from the government and received
immigration benefits, including being permitted to remain in the
United States despite CHS-1’s felony conviction.

                                    13
Case 5:20-cr-00237-JWH Document 12 Filed 11/10/20 Page 15 of 26 Page ID #:82



While inside, CHS-1 saw several firearm magazines and one

completed firearm on the desk, as well as additional firearm

holsters on a mini-refrigerator behind the desk.

     34.   On October 6, 2020, CHS-1 again met with GHAZI at the
Magnolia Property.     According to CHS-1, CHS-1 knocked on the

partially open door of one of GHAZI’s office suites after seeing

GHAZI inside with DIAZ, and then entered.         Inside, CHS-1 saw

GHAZI and DIAZ working on metal objects that looked like the
slide, barrel, and spring components of a pistol.          CHS-1 also

saw a grinder tool in the room.       Based on my training and

experience, I know that the types of firearms parts that GHAZI
purchases require milling of the lower receiver to allow the

receiver to accept a trigger assembly and barrel.          I have

examined firearms recovered by Riverside Police Department built

from Supplier #1’s lower receivers, like those GHAZI uses, and
saw that the insides of the lower receivers were milled with a

small device such as a drill or a rotary 6 tool.        Accordingly, I

believe that GHAZI is likely using the grinder that CHS-1 saw to
mill lower receivers to create fully functioning firearms.

           2.    October 14, 2020: GHAZI Described Illegal
                 Operation to CHS-1 and Called His Firearm
                 Supplier and Customer

     35.   On October 14, 2020, CHS-1 again met with GHAZI at the

Magnolia Property and then traveled with GHAZI in a vehicle to a
business establishment and also a restaurant, both located in

Orange County, California.      CHS-1 wore a concealed audio


     6 A rotary tool allows a user to make precision cuts,
polish, grind, and drill items.

                                    14
Case 5:20-cr-00237-JWH Document 12 Filed 11/10/20 Page 16 of 26 Page ID #:83



recording device.     According to the recording and a preliminary

translation of the portions of the conversations conducted in

Arabic, GHAZI discussed his firearm business with CHS-1,
including the following:

           a.    GHAZI told CHS-1 he regularly exports firearms
components to Lebanon, and makes a profit of $1,300 per set.

GHAZI described to CHS-1 how he conceals the firearm parts among
other items, and then ships the parts to Lebanon where an

associate assembles them into functioning firearms.          GHAZI said
that one of his shipments had been intercepted (presumably

referring to the November 2019 shipment discussed above) and

said that seizure had cost him 22 firearms, at a retail value of

$98,000.

           b.    GHAZI told CHS-1 he works with an associate to
convert semi-automatic firearms into fully automatic firearms,

which he sells for a profit of $200 to $250.         GHAZI also showed

CHS-1 a video on his phone of GHAZI firing a fully automatic
pistol while seated in his car at an unidentified location in

the desert.

           c.    GHAZI told CHS-1 that he was seeking to open a
firearms store and obtain a license that would provide a

legitimate front for his business.

           d.    GHAZI said his friend and business partner was
planning to come from Lebanon on October 16, 2020.          As detailed

below, I believe this friend is JARRAH.
     36.   According to CHS-1, while at the Magnolia Property on

October 14, 2020, CHS-1 observed DIAZ in one of GHAZI’s office

                                    15
Case 5:20-cr-00237-JWH Document 12 Filed 11/10/20 Page 17 of 26 Page ID #:84



suites working on pistols.      CHS-1 observed tools including saws,

drills, welders, and a vice.

     37.   Based on my review of the audio recording, during the

meeting, GHAZI made multiple phone calls with associates,
including the following two successive calls, which were in

English:

           a.    First, GHAZI placed a phone call to an individual
who appears to be a firearm customer and discussed obtaining and

selling firearms, and converting firearms to be fully automatic,

stating:

     . . . going to call my guy right now. I’ve sold
     already 40 of the coming ones. How many you
     need? Ten? Listen, are you sure you are going
     to buy it? You gotta pay cash right away.
     Alright. . . . I’ll call my guy right now. Do
     you want any AR? How many? There’s five as
     well. Alright, I’ll give you, do you, are you
     any automatic conversion? You know what I am
     talking about right? Alright. I’m gonna have to
     call my guy and check when they will come. When
     am I gonna get my $200? Just send me Zelley.
     Zelle. Send me cash or stop by the office.

           b.    Shortly after that call, GHAZI conducted another
phone call in the presence of CHS-1.        According to T-Mobile

records, at a time corresponding to the CHS recording, GHAZI
placed a phone call to XXX-XXX-0471, which is listed on the

website for Supplier #1 as its contact phone number.           Based on

the context of the conversation and my knowledge of the

investigation, I believe this phone call was with Z.S., who is,

according to basic internet research, a representative of




                                    16
Case 5:20-cr-00237-JWH Document 12 Filed 11/10/20 Page 18 of 26 Page ID #:85



Supplier #1, GHAZI’s firearm-parts supplier.         During the call,
GHAZI stated:

           Hey [Z] . . . I got your text message
           saying you are going to be shipping
           tomorrow. Ok. How many? Alright, cool.
           So I have about 45 already sold, of the
           coming ones, I hope, I believe. 5500 . . .
           no. Yes. Cause the 20 I receive, I not
           even get the 5 ARs. . . . Make sure to keep
           me at 75 a month. Alright. Ya, I got 75 a
           month, right? . . . Let me do the payments,
           send advance . . . wire money. I’ll wire
           it. . . . Cool. Give me a ring tomorrow.
           Just give me an update when you are going to
           ship out.

Based on my training and experience and knowledge of this

investigation, I believe GHAZI was confirming that Supplier #1
would send him firearm parts the next day, that his reference to

“45 already sold” means he had already sold 45 firearms, and

that his reference to “keep me at 75 a month” means he was

receiving 75 firearm kits from Supplier #1 each month in order

to sell firearms to customers, including the customer with whom

GHAZI had just spoken.
           3.    October 16-17, 2020: JARRAH Arrived and Helped
                 GHAZI Manufacture Firearms

     38.   According to CBP records, on October 16, 2020, JARRAH
arrived at LAX on a flight from Lebanon.         According to

surveillance, JARRAH exited the Tom Bradley International

Terminal at LAX and was picked up by GHAZI.         Later that day,

surveillance personnel saw GHAZI’s car parked in the driveway
for the Inglewood Property.      Later that night, surveillance




                                    17
Case 5:20-cr-00237-JWH Document 12 Filed 11/10/20 Page 19 of 26 Page ID #:86



personnel saw JARRAH, GHAZI, and GHAZI’s girlfriend arrive at a
restaurant in Riverside near the Magnolia Property.

     39.   On the evening of October 16, 2020, the video camera

surveillance system at the Magnolia Property recorded GHAZI,

JARRAH, and GHAZI’s girlfriend arrive carrying multiple large

bags, as well as JARRAH’s luggage.

     40.   On October 17, 2020, the camera recorded JARRAH
working inside the Magnolia Property, carrying a vacuum cleaner,

taking out trash, moving a ladder inside, and carrying unknown

items out of the Magnolia Property.

           4.    October 20-21, 2020: GHAZI and JARRAH
                 Manufactured Firearms

     41.   On October 20 and 21, 2020, CHS-1 met with GHAZI and

JARRAH at the Magnolia Property. 7       According to CHS-1, during the

October 20, 2020, meeting CHS-1 asked GHAZI how the firearms

business would continue to operate in Lebanon while JARRAH was

in the United States.     GHAZI told CHS-1 that the business could
continue because he had other people working with him in

Lebanon.   GHAZI told CHS-1 that he was preparing to sell 45

firearms to a customer in the following week.         GHAZI invited
CHS-1 to become a silent partner in the business.          According to

CHS-1, GHAZI proposed that CHS-1 provide cash as capital to

invest in a new store for the business and in exchange CHS-1

would receive a share of the profits.

     7 CHS-1 wore a concealed audio recording device throughout
these meetings, however the vast majority of the meetings were
conducted in Arabic and that recording has not yet been
translated. Therefore, the facts set forth below regarding
these meetings are based on information provided by CHS-1
shortly after the meetings concluded.

                                    18
Case 5:20-cr-00237-JWH Document 12 Filed 11/10/20 Page 20 of 26 Page ID #:87



     42.    According to CHS-1, during the October 21, 2020

meeting, CHS-1 saw JARRAH seated at a desk in one of GHAZI’s
office suites at the Magnolia Property working on a disassembled

pistol.    On the desk were three fully assembled pistols.         CHS-1

saw JARRAH use a grinder to mill a lower receiver for a pistol
and assemble the trigger mechanism and firing pin.          CHS-1 saw

JARRAH using a hand-held tool, pliers, and a rubber hammer to

assemble a pistol.     According to CHS-1, JARRAH said he had

assembled firearms many times in Lebanon.         GHAZI offered to

explain to CHS-1 how he and JARRAH manufacture firearms.

            5.   October 27, 2020: GHAZI Met with CHS-1 to Discuss
                 the Firearms Business

     43.    On October 27, 2020, CHS-1 met with GHAZI in one of

GHAZI’s office suites at the Magnolia Property. 8         According to

CHS-1, CHS-1 told GHAZI that CHS-1 had a partner who was also

interested in participating as a silent partner in GHAZI’s

firearms business.     GHAZI said that his profit margin is 25 to
30 percent on “legal” firearms sales, apparently referring to

sales of unassembled “buy, build, shoot” kits.          GHAZI said that
his profit margin is 100 percent on illegal firearms sales,

apparently referring to sales of completed firearms.           GHAZI said
he purchases the parts for a single firearm for $375 and sells

each completed illegal firearm for $700.         CHS-1 told GHAZI that



     8 CHS-1 wore a concealed audio recording device throughout
the meeting, however the vast majority of the meeting was
conducted in Arabic and that recording has not yet been
translated. Therefore, the facts set forth below regarding the
meeting are based on information provided by CHS-1 shortly after
the meeting concluded.

                                    19
Case 5:20-cr-00237-JWH Document 12 Filed 11/10/20 Page 21 of 26 Page ID #:88



CHS-2 would be in town on October 29, 2020 and wanted to meet

with GHAZI.

           6.    October 29, 2020: GHAZI Agreed to Sell CHS-2 a
                 Firearm

     44.   On October 29, 2020, CHS-1 met again with GHAZI and

JARRAH in one of GHAZI’s office suites at the Magnolia Property.
For this meeting, CHS-1 was accompanied by two individuals whom

GHAZI and JARRAH believed were potential partners for their
illegal firearms business, but who were in fact Confidential

Human Sources working for the FBI (“CHS-2” and “CHS-3”). 9          GHAZI

and JARRAH went with CHS-1, CHS-2, and CHS-3 to a restaurant in
Orange County and then back to the Magnolia Property.           According

to CHS-2, during the meeting, GHAZI said he was interested in
opening a firearms store to conduct legal firearms sales out of

the front, and illegal firearms sales out of the back. 10          GHAZI

asked CHS-2 to join the business as a silent partner.           GHAZI
proposed that he, CHS-1, and CHS-2 be equal partners, dividing

costs and profits in thirds.

     45.   According to CHS-2, during the meeting, GHAZI told
CHS-2 he manufactures and sells approximately 75 completed

     9 CHS-2 has been reporting to the FBI since approximately
1996. As of October 2020, CHS-2 has been paid over $4,100 in
payments from the government.
     CHS-3 has been reporting to the FBI since approximately
2011. As of October 2020, CHS-3 has been paid over $840,000 in
payments from the government.
     10The CHSs wore concealed audio recording devices
throughout the meeting, however the vast majority of the meeting
was conducted in Arabic and the recordings have not yet been
translated. Therefore, the facts set forth below regarding the
meeting are based on information provided by CHS-2 shortly after
the meeting concluded, which CHS-1 and CHS-3 contemporaneously
affirmed.

                                    20
Case 5:20-cr-00237-JWH Document 12 Filed 11/10/20 Page 22 of 26 Page ID #:89



firearms per month, and also sells firearm parts to out-of-state

buyers.     GHAZI showed CHS-2 an invoice for “57 guns” purchased

by “Glock 80” for approximately $20,800.         GHAZI demonstrated how
he mills pistol frames from Supplier #1 to manufacture completed

firearms.     GHAZI also showed CHS-2 the metal piece he uses to

convert pistols into fully automatic firearms.          GHAZI said he
also buys parts for AR-15 style rifles and can make those rifles

fully automatic.     JARRAH told CHS-2 that he can build three
pistols in one hour.

     46.    During the meeting, FBI special agents monitoring the

concealed audio recording device worn by CHS-2 and heard GHAZI
call an individual and ask that the individual bring him a

firearm to show CHS-2.      Shortly thereafter, surveillance

personnel at DIAZ’s residence in Riverside saw a black Toyota
Prius arrive at the residence, stay for a short time, and then

drive to the Magnolia Property.

     47.    According to CHS-2, DIAZ arrived at the Magnolia

Property followed shortly by SOUSA.        GHAZI asked DIAZ if he had

brought a firearm as instructed to show CHS-2.          DIAZ said he did

not bring a firearm.     At GHAZI’s request, SOUSA removed a pistol

from his waistband and unloaded it.        GHAZI used SOUSA’s pistol
to demonstrate to CHS-2 how he manufactures firearms.           At the

direction of the FBI, CHS-2 asked GHAZI if GHAZI would sell CHS-
2 a pistol, and GHAZI agreed to sell CHS-2 a pistol the
following day.




                                    21
Case 5:20-cr-00237-JWH Document 12 Filed 11/10/20 Page 23 of 26 Page ID #:90



           7.    October 30, 2020: GHAZI Explained the Firearms
                 Business to the CHSs and Sold Firearms to CHS-2

     48.   On October 30, 2020, CHS-1, CHS-2, and CHS-3 arrived

at the Magnolia Property and met with JARRAH. 11        According to

CHS-2, GHAZI was not present and JARRAH said that GHAZI had not
yet finished building the pistol for CHS-2.

     49.   Later that evening, the CHSs, JARRAH, and GHAZI ate

dinner together at a restaurant in Orange County.          According to

CHS-2, they discussed the firearms business, and GHAZI said he
expected to receive parts to build more pistols in the coming

week to manufacture firearms, and that the firearms would be

provided to GHAZI’s distributors, including SOUSA.          GHAZI told

CHS-2 that SOUSA generally buys 40 firearms at a time.           GHAZI

told CHS-2 that JARRAH and DIAZ help him build the firearms and
they planned to continue manufacturing firearms once he

established a legitimate store front.

     50.   During the meeting at the restaurant, at the direction

of the FBI, CHS-2 asked GHAZI to sell CHS-2 15 pistols and a

fully automatic AR-15 rifle.       GHAZI responded that, although
fully automatic rifles were illegal to possess he would sell

CHS-2 a fully automatic rifle.




     11 The CHSs wore concealed audio recording devices
throughout the meeting, however the vast majority of the meeting
was conducted in Arabic and the recordings have not yet been
translated. Therefore, the facts set forth below regarding the
meeting are based on information provided by CHS-2 shortly after
the meeting concluded, which CHS-1 and CHS-3 contemporaneously
affirmed.


                                    22
Case 5:20-cr-00237-JWH Document 12 Filed 11/10/20 Page 24 of 26 Page ID #:91



     51.   The group left the restaurant and drove back to the

Magnolia Property.     CHS-2 rode with GHAZI in GHAZI’s car.
During the drive, CHS-2 and GHAZI discussed exporting firearms

parts to the Middle East.      GHAZI told CHS-2 he uses DHL to ship
firearms parts to Lebanon and uses a fake identification and

business address in furtherance of the shipping.          GHAZI said

DIAZ used to work for DHL and was familiar with DHL’s system.

CHS-2 told GHAZI that CHS-2 was interested in exporting firearm

parts to the Middle East.      GHAZI advised CHS-2 to ship firearm
parts in separate batches rather than all at once and to use a

false identification when shipping the parts.

     52.   GHAZI told CHS-2 that GHAZI sells pistols to SOUSA for

$600 each and SOUSA sells the firearms and makes an additional

$150 to $200 for each firearm.       GHAZI offered to sell pistols to

CHS-2 at a discounted rate of $500 each.         GHAZI agreed to build
and sell to CHS-2 a fully automatic 10.5 inch barrel AR-15

rifle, a semi-automatic AR-15 rifle, and approximately 10

pistols.   After they returned to the Magnolia Property, GHAZI
accepted $1,000 cash from CHS-2 ($500 for one pistol and $500 as

a deposit for additional pistols GHAZI would deliver later).

           8.     October 31, 2020: GHAZI and JARRAH Met with CHSs
                  and SOUSA Provided a Pistol to CHS-2

     53.   On October 31, 2020, CHS-1 and CHS-2 met with GHAZI

and JARRAH in one of GHAZI’s office suites at the Magnolia

Property. 12    According to CHS-2, when they arrived, GHAZI was in


     12 CHS-1 and CHS-2 wore concealed audio recording devices
throughout the meeting, however the vast majority of the meeting


                                    23
Case 5:20-cr-00237-JWH Document 12 Filed 11/10/20 Page 25 of 26 Page ID #:92



the process of manufacturing a pistol.        The group left to eat

lunch at a restaurant and then returned to the Magnolia

Property.     During the meeting, GHAZI showed CHS-2 a list of the
distributors to whom he sold firearms.        According to CHS-2, the

list showed one distributor (SOUSA) to whom he sold 40 pistols
per month, two who purchased 15 pistols per month, and one who

purchased 10 pistols per month.

        54.   GHAZI told CHS-2 that, due to demand from his other
distributors, he might only be able to provide CHS-2 eight to

ten pistols.      GHAZI told CHS-2 that the pistol CHS-2 had
requested and paid $500 for the previous day was not ready yet,

and therefore GHAZI would credit the $500 toward the purchase of
the eight to ten pistols.

        55.   At the direction of the FBI, CHS-2 paid GHAZI $1,100

in cash for the two rifles that GHAZI had agreed to sell CHS-2
on October 30, 2020 (a fully automatic AR-15 and a semi-

automatic AR-15).     While in the presence of CHS-2, GHAZI used
his cellular phone to order parts for the two rifles and stated

that he expected to complete the rifles the week of November 2,

2020.

        56.   During the meeting, GHAZI contacted SOUSA and directed

him to join the group at the Magnolia Property.          SOUSA arrived

shortly thereafter.     In the presence of CHS-1, CHS-2, GHAZI, and

JARRAH, SOUSA removed a pistol from his waistband, removed the


was conducted in Arabic and that recording has not yet been
translated. Therefore, the facts set forth below regarding the
meeting are based on information provided by CHS-2 shortly after
the meeting concluded, which CHS-1 contemporaneously affirmed.

                                    24
Case 5:20-cr-00237-JWH Document 12 Filed 11/10/20 Page 26 of 26 Page ID #:93



magazine, and handed the pistol to GHAZI.         GHAZI then handed the
pistol to CHS-2 and told CHS-2 to hand the cash for the pistol

directly to SOUSA.     CHS-2 handed SOUSA $700 for the pistol.
     57.     At the conclusion of the meeting, CHS-2 met FBI

special agents and provided the FBI the pistol, a 9mm pistol

built with parts from Supplier #1.

     58.     According to ATF records, GHAZI, JARRAH, DIAZ, and

SOUSA have not applied for or obtained licenses to engage in the
business of manufacturing or dealing firearms.

                              V. CONCLUSION
     59.     For all of the reasons described above, there is

probable cause to believe that GHAZI, JARRAH, SOUSA, and DIAZ
have committed a violation of 18 U.S.C. § 371 (Conspiracy to

Engage in the Business of Manufacturing Firearms and the

Business of Dealing Firearms in violation of 18 U.S.C.

§ 922(a)).


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this 9th
                   ____ day of
November
_________, 2020.



UNITED STATES MAGISTRATE JUDGE




                                    25
